Citation Nr: 0939774	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-10 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for Crohn's disease.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel  




INTRODUCTION

The Veteran served on active duty from June 1973 to August 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from September and October 2005 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

In August 2007, the Veteran provided testimony at a hearing 
before the Board at the RO.  A transcript of the hearing is 
of record.

The Veteran's appeal was previously before the Board in 
December 2007 when it was remanded for further action by the 
originating agency.  The case has been returned to the Board 
for further appellate action.

The Veteran is entitled to representation at all stages of an 
appeal.  See 38 C.F.R. § 20.600 (2009).  The record reflects 
that the Veteran selected the Swords to Plowshares as his 
representative in this matter in February 2008.  In January 
2009, however, that veterans' service organization advised VA 
that it did not represent the Veteran.  A copy of its letter 
was sent to the Veteran.  In May 2009, the Disabled American 
Veterans (DAV), the veterans' service organization that 
appeared with the Veteran before the Board at the personal 
hearing held in August 2007, submitted an Appellant's Post-
Remand Brief.  Neither the Veteran nor the DAV submitted a VA 
Form 21-22 to properly acknowledge DAV as the Veteran's 
representative.  On October 14, 2009, and again on October 
19, 2009, the Board spoke with DAV about this Veteran to 
determine if they did, in fact, represent him.  DAV could 
find no VA Form 21-22 in its offices in Washington, DC, or in 
its offices in Jackson, Mississippi.  As such, the Board 
determines that due to the favorable nature of this decision, 
it is appropriate to move forward with a decision without 
acknowledging DAV or any other veterans' service organization 
as the Veteran's representative.





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's Crohn's disease was incurred during active 
duty service.  


CONCLUSION OF LAW

Service connection for Crohn's disease is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  

The Veteran contends that he developed Crohn's disease during 
his period of active service.  He credibly testified before 
the Board that although he did not have a diagnosis of that 
disability during service, the symptoms that are now 
associated with Crohn's disease began during service.  The 
Veteran asserts that he has continued to experience the same 
symptoms since service and that he continues to have symptoms 
associated with Crohn's disease.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Consistent with the Veteran's testimony, service treatment 
records are negative for evidence of Crohn's disease, 
including gastrointestinal complaints.  The Veteran's 
testimony during his August 2007 hearing that he experienced 
diarrhea during active service that continued after his 
discharge, however, is deemed credible, particularly in light 
of the post-service medical records showing that the Veteran 
was diagnosed as having ileo-colitis by his private physician 
in April 1974, eight months after his separation from active 
service.  VA and private treatment records reflect that the 
Veteran has consistently reported having Crohn's disease 
since 1973.

The earliest diagnosis of Crohn's disease found in the record 
is dated in August 2002, but the Veteran credibly testified 
that he was diagnosed as having Crohn's disease soon after 
his treatment for colitis.  Unfortunately, there is evidence 
that the private records dated in the early 1970s were 
destroyed.  The records that do exist reflect a reported 
long-standing history of Crohn's disease dating from 1973 
that was provided in connection with clinical treatment prior 
to receipt of the Veteran's claim for compensation.

In addition, the record contains medical evidence of a nexus 
between the Veteran's Crohn's disease and his active service.  
Specifically, in January 2009, the Veteran was provided an 
examination with a VA physician who provided a medical 
opinion in support of the claim.  The examiner concluded that 
the Veteran's current Crohn's disease was consistent with the 
symptoms of diarrhea and weight loss reported to have 
occurred during service, especially in light of the diagnosis 
of inflammatory bowel disease several months after discharge. 

The record clearly contains medical evidence that the Veteran 
currently has Crohn's disease.  In addition, the Veteran has 
reported that he experienced diarrhea and weight loss during 
service.  While these symptoms are not documented in the 
service records, the Veteran is competent to report that they 
occurred.  Furthermore, the Veteran has reported a credible 
continuity of symptomatology and a VA physician has provided 
competent medical evidence of a nexus between the Veteran's 
current Crohn's disease and his symptoms during service.  As 
all the elements necessary for establishing service 
connection are met, the Veteran's service connection for 
Crohn's disease is granted.


ORDER

Service connection for Crohn's disease is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


